Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/19/2022 have been fully considered but they are not persuasive. 
In regard to the Applicant’s argument that the combination of Vidalinc and Lin does not teach a chromatography column comprising a recovery port assembly; Vidalinc does not teach a recovery port with a plug; Lin and Vidalinc do not suggest a column comprising a recovery port assembly having the combination of features i-iii; Vidalinc does not describe a port extending through an opening in the cylindrical wall of the column tube and comprising a beveled flange disposed within the chamber formed between two flow distributors; paragraphs 39-41 does not refer to any of the three ports described by Vidalinc but instead refers to inlet valve 39 which is not through an opening in the cylindrical wall of the column tube; the Examiner does not find this persuasive. 
Previous claim 15 did not require a beveled edge.  Figure 3 of Vidalinc clearly shows a plug.  The term port is interpreted under broadest reasonable interpretation in light of the instant specification as “an opening, as in a cylinder or valve face, for the passage of steam of fluid” (https://www.dictionary.com/browse/port). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958. The examiner can normally be reached 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777